Citation Nr: 9929742	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of 
arthrotomy, right ankle, status post fracture, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active peacetime military service from May 
1980 to May 1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in April 1994.  A statement of the case was mailed 
to the veteran in June 1994.  The veteran's substantive 
appeal was received in August 1994.  The Board in October 
1996 found the veteran's claim for service connection for a 
psychiatric disorder not well-grounded and remanded the issue 
on the front page of this decision.

The Board notes a "Report of Contact" (VA Form 119) dated in 
October 1994 indicates the veteran wishes to claim 
entitlement to service connection for right knee, right hip 
and back conditions, all secondary to the veteran's service- 
connected right ankle disability.  In June 1995 the veteran 
was informed that as he had not submitted requested 
information his appeal was denied.  This issue is not in 
appellate status as the veteran did not appeal this action.

By rating action in September 1998, entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities was denied.  The RO also determined 
that new and material evidence had not been submitted to 
reopen previously denied claim for entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of those determinations and of his appellate rights 
by letter dated that same month.  The veteran has not 
submitted a notice of disagreement as to those issues and 
they are not in appellate status.


FINDING OF FACT

The veteran's service connected right ankle condition, is 
manifested by complaints of pain and clinical findings of 
range of motion on VA examination in April 1998 of plantar 
flexion to 30 degrees and dorsiflexion to 5 degrees, without 
evidence of ankylosis of the right ankle.


CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service 
connected right ankle condition is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Board concludes that 
the veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Moreover, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable to the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The right ankle disability is rated as 20 percent disabling 
under Diagnostic Code 5271.  The Board points out that a 20 
percent rating under Diagnostic Code 5271 is the highest 
available under that code.  A 30 percent evaluation under 
Diagnostic Code 5270 is warranted for ankylosis of the ankle, 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  The Board 
has reviewed the entire record, including the clinical 
findings shown on VA examinations.  There is no evidence of 
record demonstrating that the veteran's right ankle is 
ankylosed in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion, between 0 degrees and 10 degrees 
(or that it is ankylosed at all), as would be necessary for 
such a rating under that code.  On the most recent VA 
examination in May 1998, the examiner expressly stated that 
ankylosis of the right ankle was not present.

The Board notes, as set forth above, that the 20 percent 
evaluation is the maximum rating Diagnostic Code 5271, so 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1996), is 
not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997). 

In August 1996, the veteran's representative requested 
consideration of the veteran's claim under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record indicates that he was 
awarded Social Security Disability benefits on the basis of 
his nonservice connected bipolar disorder.  VA outpatient 
records show that he was seen for the right ankle on three 
occasions between March 1992 and March 1995.  The record also 
indicates that the veteran had no additional treatment for 
the right ankle as of August 1998.  While the veteran alleges 
interference with employment there is nothing objective so as 
to conclude there is marked interference with employment due 
to his right ankle disability.  There is no evidence that 
right ankle disability has necessitated frequent periods of 
hospitalization.  As such, the Board concludes that the RO 
did not abuse its discretion in not forwarding this case to 
the Director of the VA Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

